Title: To Thomas Jefferson from John Rogers, 29 April 1781
From: Rogers, John
To: Jefferson, Thomas


Harodsburg, 29 Apr. 1781. Since arriving at the Falls of Ohio, Rogers has “been much Surprised to find that some Persons have wrote aspersions against my Character during the time of my Command at the Illinoys last Winter. Richd. Winston and Richd. McCarty I am informd are the Persons.” TJ should know that McCarty “has ever since Septr. last been under an Arrest for Treason,” and Winston, though he was deputy county lieutenant for Illinois, “opposed me in all my demands for provisions for my Men and encoraged the Inhabitants at all times to refuse my requests notwithstanding my repeated applicasions for that purpose tho my Men were even dying for want.” “I was under the Necessity of killing now and then a Beast for their support,” but the men were kept from starvation largely through the efforts of Mr. [Thomas] Bentley of Kaskaskia, who is now on his way to Richmond and whom Rogers commends to government. The expedition under Gen. Clark being on foot prevents Rogers from waiting on TJ to clear his character, “which I flatter My self I can do and doubt not but you will anticipate my Innocence as was the case with reguard to Colo. Callaways Charge in 1779. … I am informed they Charge me with haveing shot down and barbigued the Cattle on the Commons—a Charge no less villinous than false.” Rogers sends by Capt. Dodge part of the documentary evidence refuting this charge and can furnish more. It is his “positive opinion the People of the Illinois and Post Vincenes have been in an absolute State of Rebellion for these several Months past and ought to have no further Indulgence shewn them and such is the Nature of those People the more they are indulged the more turbulent they grow, and I look upon it that Winston and McCarty have been principle Instruments to bring them to the Pitch they are now at.” Desires TJ to question all persons who come from Illinois respecting Rogers’ conduct, and to send to Gen. Clark copies of all letters containing charges against Rogers.
